DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/16/2022 has been entered.  Claims 11-16 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 08/16/2022.
Claim Objections 
Claims 11 and 16 are objected to because of the following informalities:
In claim 16, line 3, "the fibre material" appears to read "a fibre material" as it is the first time the limitation is positively recited.
In claim 16, line 3, "the fibre material" appears to read "a fibre material" as it is the first time the limitation is positively recited.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vollrath (US 4,175,893 A).
Regarding claim 11, Vollrath discloses an apparatus (a pneumatic opening and distribution element 10; figs. 6-7; col. 4, ll. 51-68) for opening lumps and tuffs of fibre material (fiber flakes; fig. 1; col. 3, ll. 64-68; col. 4, ll. 57-68), comprising: 
one or more openings (element 10 having an opening to duct 3; see annotated fig. 7; col. 4, ll. 57-68) for feeding the fibre material to one or more chambers (chute 8; fig. 7; col. 4, ll. 57-68); 
one or more nozzles (stubs 17; see annotated fig. 7; col. 4, ll. 57-68) located adjacent to the openings (see annotated fig. 7) such that controlled jets of a pressurized gaseous fluid from the one or more nozzles are directed at the lumps of fibre material (compressed gas from stubs 17 is directed to the fiber flakes; see annotated fig. 7; col. 4, ll. 57-68) as the lumps enter the chamber from the one or more openings (see annotated fig. 7; col. 4, ll. 57-68); 
wherein the controlled jets of the pressurized gaseous fluid are configured to interact with the lumps to cause the lumps to open (col. 4, ll. 57-68); 
wherein the controlled jets of the pressurized gaseous fluid are bursts of short durations (intermittent air bursts; col. 4, ll. 57-68); and 
wherein the apparatus is characterized by absence of mechanical beating of the lumps of fibre material for opening the lumps (element 10 does not include any mechanical beating device; figs. 6-7; col. 4, ll. 51-68).
Regarding claim 12, Vollrath discloses the apparatus as claimed in claim 11, and further discloses wherein the one or more chambers (chute 8; fig. 7) have increasing cross section in direction away from the nozzles (see fig. 7) to allow spreading of the opened fibre material to a larger volume (see fig. 7).
Regarding claim 13, Vollrath discloses the apparatus as claimed in claim 11, and further discloses wherein source of the pressurized gaseous fluid is inbuilt with the apparatus, or external source, or a combination of external source and an inbuilt source (source of compressed air must be one of the recited three options).
Regarding claim 14, Vollrath discloses the apparatus as claimed in claim 11, and further discloses wherein the pressurized gaseous fluid is air (compressed air; col. 4, ll. 57-68), or a mixture of air and a gas.
Regarding claim 15, Vollrath discloses the apparatus as claimed in claim 11, and further discloses wherein the fibre material is any one or a combination of a natural fibre and a manmade fibre (the element 10 is capable of working on any fiber which is natural, manmade or a combination).
Regarding claim 16, Vollrath discloses a method for opening lumps and tuffs of a fibre material (a method of open fiber flakes; figs. 6-7; col. 4, ll. 51-68; claim 1) comprising steps of: 
feeding lumps of a fibre material to be opened to a chamber (chute 8; fig. 7; col. 4, ll. 57-68) through one or more openings (element 10 having an opening to duct 3; see annotated fig. 7; col. 4, ll. 57-68); and 
directing controlled jets of a pressurized gaseous fluid from one or more nozzles (stubs 17; see annotated fig. 7; col. 4, ll. 57-68), at the lumps of fibre material as the lumps enter the chamber from the one or more openings (compressed gas from stubs 17 is directed to the fiber flakes as the fiber flakes enter chute 8; see annotated fig. 7; col. 4, ll. 57-68); 
controlling the jets of the pressurized gaseous fluid to create bursts of short durations (intermittent air bursts; col. 4, ll. 57-68), wherein the controlled jets of the pressurized gaseous fluid interact with the lumps to cause the lumps to open (col. 4, ll. 57-68); 
wherein the method is characterized by absence of mechanical beating of the lumps of fibre material for opening the lumps (element 10 does not include any mechanical beating device; figs. 6-7; col. 4, ll. 51-68).

    PNG
    media_image1.png
    877
    1228
    media_image1.png
    Greyscale

Annotated Fig. 7 from US 4,175,893 A

Response to Arguments
Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive.
Applicant remarks: Applicant asserts that the cited prior art Vollarth does not relate to opening of the lumps and tuffs of fibre material and is not relevant to the present application; Vollarth does not use the terms lumps or tuffs of fibre; and Vollarth, while referring to fibre flakes or flakes of fibre, does not refer to lumps or tuffs of fiber.
Examiner's response: Examiner respectfully disagrees.  As discussed in the 102 rejection section, Vollarth discloses a method of opening fiber flakes using an opening and distribution element, which is in the same area of fiber pretreatment as the instant application.  In addition, there is no such requirements that the claimed terms must be expressly used in a cited reference.  When used in conjunction with a fiber material, the terms "lump", "tuff" and "flake" all refer to fiber aggregates.  Applicant argues that the instant application is directed to opening fiber materials directly from a bale or in a blow room; however, such features are not recited in the instant claims.  Unclaimed features cannot impart patentability to claims. In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998); In re Self, 671 F.2d 1344, 1348 (CCPA 1982).
Applicant remarks: Applicant asserts that the cited portion of Vollarth refers to air current that extends like a spiral, and not to the controlled jets as in the present application; and fiber flakes, i.e., lumps and tuffs of fiber material, cannot be opened by air current.
Examiner's response: Examiner respectfully disagrees.  The Office Action has cited the text from col. 4, ll. 57-68 of Vollarth, which clearly disclosed that the air current is in a form of intermittent air bursts which opens the fiber flakes.  Applicant's attention is directed to col. 4, ll. 64-68 of Vollarth: "this air current opens the fiber flakes coming from conveying duct 3 and distributes them over a circular track. In order to open the flakes properly, intermittent air bursts are directed from the pipe connection 18 onto the flakes".  Vollarth also states, in col. 4, ll. 17-27, "During operation, the fiber flakes transfer from the conveying duct 3 into the reserve tanks 7, and are forced by the pneumatic conveying air current onto the one end of the opening and distribution element 10. They are then distributed with uniform circular motion in the circular entry opening of the filler element 8. This opens the fiber flakes."  Therefore, Vollarth's teaching meets the claimed requirement. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732
/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732